PER CURIAM.
Appellant Evelyne Walborsky has appealed from a divorce decree. We have carefully considered all the points on appeal and find that Appellant has failed to clearly show that the chancellor made any error save with respect to the sufficiency of the award for support of the four minor children. Although the record is vague as to the sum which will be sufficient to maintain the children, it does show that the Ap-pellee’s annual income is substantial and that the children have attained a high standard of living primarily from this income. We have observed that the record leaves the impression that Appellant’s father is wealthy and she has some separate *854property, but the primary responsibility for child support rests upon the husband.
The cause is remanded for the purpose of taking further testimony as to the necessaries for the children and for an adequate award for same. Otherwise the decree is affirmed.
Affirmed in part and reversed in part.
RAWLS, C. J., and JOHNSON and SPECTOR, JJ., concur.